Case 8:20-cv-01951-VMC-SPF Document 48 Filed 11/13/20 Page 1 of 5 PageID 388




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   RODAMEL MARTINEZ,

          Plaintiff,

   v.                                     Case No. 8:20-cv-1951-T-33SPF

   TRANS UNION LLC, et al.,

          Defendants.

   ______________________________/

                                    ORDER

          This matter is before the Court on consideration of

   Defendant Credit One Bank, N.A.’s Second Amended Motion to

   Dismiss and Compel Arbitration (Doc. # 41), filed on October

   27, 2020. Plaintiff Rodamel Martinez responded on November 6,

   2020. (Doc. # 44). For the reasons that follow, the Motion is

   denied, and a bench trial will be held to determine if

   Martinez agreed to arbitrate.

   Discussion

          The Court and the parties are familiar with the facts

   underlying this action and, thus, the Court need not outline

   them in detail. In short, Martinez alleges that Credit One

   Bank   and   the    other   Defendants   violated   the   Fair   Credit

   Reporting Act (FCRA) by failing to properly investigate his



                                      1
Case 8:20-cv-01951-VMC-SPF Document 48 Filed 11/13/20 Page 2 of 5 PageID 389




   disputes that certain accounts were the result of identity

   theft. (Doc. # 1).

        Martinez filed this action on August 21, 2020, (Id.),

   and Credit One Bank filed its answer on September 15, 2020.

   (Doc. # 20). Credit One Bank now seeks to compel arbitration

   of the claim against it, arguing that Martinez agreed to

   arbitrate when he opened the account with Credit One Bank.

   (Doc. # 41).

        Martinez has responded, disputing that he agreed to

   arbitrate or opened the account. (Doc. # 44). In support,

   Martinez has provided his affidavit and a redacted copy of

   the police report he filed, reporting the alleged identity

   theft. (Doc. # 47). Because of this dispute over whether he

   agreed to arbitrate, Martinez argues Credit One Bank’s Motion

   should be denied and a bench trial should be held on this

   limited issue. (Doc. # 44; Doc. # 46). The Court agrees.

        “The threshold issue presented here is whether a valid

   written agreement to arbitrate exists.” Hilton v. Fluent,

   LLC, 297 F. Supp. 3d 1337, 1341 (S.D. Fla. 2018). “Even in

   this age of internet commerce, traditional contract-based

   principles     of    offer    and       acceptance      still     guide   the

   determination       of   whether    a       valid   arbitration    agreement

   exists.” Id. “[I]t is axiomatic that ‘parties cannot be forced


                                           2
Case 8:20-cv-01951-VMC-SPF Document 48 Filed 11/13/20 Page 3 of 5 PageID 390




   to submit to arbitration if they have not agreed to do so.’”

   Id.   (citation   omitted).   “Moreover,        once   an   agreement    to

   arbitrate is put ‘in issue,’ the Federal Arbitration Act

   provides that the court ‘shall proceed summarily to the trial

   thereof’ and that ‘[i]f no jury trial be demanded by the party

   alleged to be in default . . . the court shall hear and

   determine such issue.’” Id. (quoting 9 U.S.C. § 4).

         “In reviewing a motion to compel arbitration, the Court

   applies ‘a summary judgment-like standard,’ and ‘may conclude

   as a matter of law that parties did or did not enter into an

   arbitration agreement only if there is no genuine dispute as

   to any material fact concerning the formation of such an

   agreement.’” Id. (quoting Bazemore v. Jefferson Cap. Sys.,

   LLC, 827 F.3d 1325, 1333 (11th Cir. 2016)). Here, Martinez’s

   affidavit and police report create a genuine issue of material

   fact regarding whether Martinez agreed to arbitrate, despite

   Credit   One   Bank’s   affidavit       and   production    of   a   credit

   application purportedly submitted by Martinez. See Hudson v.

   Babilonia, No. 3:14-CV-01646 MPS, 2015 WL 1780879, at *2 (D.

   Conn. Apr. 20, 2015)(finding that a genuine issue of material

   fact existed as to whether an arbitration agreement was ever

   formed where defendants “supported their motion to compel

   arbitration with documents purportedly signed by” plaintiff


                                       3
Case 8:20-cv-01951-VMC-SPF Document 48 Filed 11/13/20 Page 4 of 5 PageID 391




   but plaintiff produced an affidavit “den[ying] that he signed

   those documents”).

        For that reason, Credit One Bank’s Motion is denied. See

   Garry v. Credit Acceptance Corp., No. 19-CV-12386, 2020 WL

   1872361,     at    *2   (E.D.     Mich.           Apr.   15,     2020)(“Credit

   Acceptance’s motion to compel arbitration shall be DENIED. A

   trial date shall be established forthwith to determine if

   Plaintiff executed the arbitration agreement or whether she

   was the victim of identity fraud.”); see also Hudson, 2015 WL

   1780879, at *3 (“The Motion to Compel Arbitration and Stay

   Litigation    []   is   DENIED.   .       .   .    The   Court   will   hold   a

   telephonic status conference . . . to discuss the scheduling

   of discovery and trial on the issue of whether an agreement

   to arbitrate was formed.”). To resolve the dispute over

   whether Martinez agreed to arbitrate, the Court will hold a

   bench trial solely on this limited issue.

        Accordingly, it is
        ORDERED, ADJUDGED, and DECREED:
        Defendant Credit One Bank, N.A.’s Second Amended Motion

   to Dismiss and Compel Arbitration (Doc. # 41) is DENIED. The

   Court will schedule by separate notice a bench trial to

   determine if Plaintiff Rodamel Martinez agreed to arbitrate

   or whether he was the victim of identity fraud.



                                         4
Case 8:20-cv-01951-VMC-SPF Document 48 Filed 11/13/20 Page 5 of 5 PageID 392




        DONE and ORDERED in Chambers in Tampa, Florida, this

   13th day of November, 2020.




                                     5
